 
 
I 
111th CONGRESS  2d Session 
H. R. 5837 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2010 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To require persons to certify that they have not violated foreign corrupt practices statutes before being awarded Government contracts, and for other purposes. 
 
 
1.Required certification by persons prior to award of Federal contracts 
(a)ProhibitionAn Executive agency— 
(1)may not enter into a contract for the procurement of goods or services with any person or entity unless that person or entity has certified that the person or entity, and each of its officers, employees, and agents, have not violated section 30A of the Securities Exchange Act of 1934, section 104 or 104A of the Foreign Corrupt Practices Act of 1977, or any comparable law of any other country; and 
(2)may not allow any contractor awarded a contract by the agency to enter into a subcontract (at any tier) under the contract with any person or entity that has not made the certification described in paragraph (1). 
(b)Executive agency definedIn this Act, the term Executive agency has the meaning provided in section 105 of title 5, United States Code. 
(c)ApplicabilitySubsection (a) applies— 
(1)to contracts entered into after the date of the enactment of this Act; and 
(2)to subcontracts (at any tier) awarded under such contracts. 
 
